344 F.2d 548
Theodore WOOD, Appellant,v.UNITED STATES of America, Appellee.
No. 18773.
United States Court of Appeals District of Columbia Circuit.
Argued January 4, 1965.
Decided March 11, 1965.
Petition for Rehearing En Banc Denied April 20, 1965.

Mr. Ira S. Siegler, Washington, D. C. (appointed by this court), for appellant.
Miss Julia P. Cooper, Atty., Dept. of Justice, with whom Messrs. David C. Acheson, U. S. Atty., Frank Q. Nebeker and Harold H. Titus, Jr., Asst. U. S. Attys., were on the brief, for appellee.
Before BAZELON, Chief Judge, and FAHY and McGOWAN, Circuit Judges.
PER CURIAM:


1
This is an appeal from a conviction for housebreaking and petty larceny. Testimony at trial established that someone had entered the robbed home — either through the opened second-floor skylight or by breaking a lock on the backyard gate — and had removed a television set, some clothing and a ring. Appellant's sister, who lived next door to the robbed home, testified that appellant brought a television set to her house at approximately noon on February 27, 1964. Others testified that the theft took place at that time, and that it was the stolen television set which appellant took to his sister's. Since there was testimony that appellant possessed stolen property so near to the time and place of the theft, the jury may infer guilt both of larceny and housebreaking. Edwards v. United States, 78 U.S.App.D.C. 226, 139 F.2d 365, cert. denied, 321 U.S. 769, 64 S. Ct. 523, 88 L. Ed. 1064 (1944); Wright v. United States, 89 U.S.App.D.C. 70, 189 F.2d 699 (1951); McNamara v. Henkel, 226 U.S. 520, 33 S. Ct. 146, 57 L. Ed. 330 (1913). See McAbee v. United States, 111 U.S.App.D.C. 74, 294 F.2d 703, cert. denied, 368 U.S. 961, 82 S. Ct. 406, 7 L. Ed. 2d 392 (1961).


2
Affirmed.